ORDER
PER CURIAM.
Jane Doe (“Doe”), appeals from the judgment of the trial court granting summary judgment in favor of Kohner Properties, Inc. (“Kohner”).
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a written memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).